DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11269569 B2 in view of Nakamura et al. (US 2017/0346956 A1). Claims 1-2, 4-6, 11-13, 15-18, 20-24, 26-28 and 30-35 in Saiki (11269569) show everything of current claims except for specifying that the second and fourth setting are Simplex and duplex settings. Nakamura’956 in paragraph [0040] describe examples of known print settings to be simplex and duplex settings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the current claims to include the second and fourth setting to be simplex and duplex settings as shown by Nakamura’956 in order to apply all available print settings as desired by a user.

Current Case 17/581681
Patent 11269569
Claim 1:

A control apparatus for controlling a printing apparatus including 

(a) an exposure unit configured to expose a photosensitive drum, and 

(b) a developing unit configured to develop an electrostatic latent image formed by the exposure unit by using a developer on the developing unit, the control apparatus comprising: 

a control unit configured to perform operations including: 

(i) permitting printing with a first setting and a simplex setting made,
 
(ii) permitting printing with a second setting and the simplex setting made, 

(iii) permitting printing with the first setting and a duplex setting made, and 

(iv) prohibiting printing with the second setting and the duplex setting made, 
wherein the second setting is a setting to set a peripheral speed of the developing unit relative to a peripheral speed of the photosensitive drum that is faster than the peripheral speed of the developing unit relative to the peripheral speed of the photosensitive drum to be set by the first setting.  





Claim 2:

The control apparatus according to claim 1, wherein the control apparatus is a controller for controlling the printing apparatus.  

Claim 3.

The control apparatus according to claim 1, wherein the printing apparatus is a printer.  

Claim 4.

The control apparatus according to claim 1, wherein the printing apparatus includes a fixing unit configured to fix an image developed by the developing unit to a sheet.  

Claim 5.

The control apparatus according to claim 1, wherein the control apparatus includes a processor.

Claim 6. 

The control apparatus according to claim 1, wherein prohibiting printing includes cancelling printing, and permitting printing includes not cancelling printing. 

Claim 7.  

The control apparatus according to claim 1, wherein, in a case where another setting is made under circumstances where 

(a) printing with the first setting and the simplex setting made is permitted in view of the first setting and the simplex setting made, 

(b) printing with the second setting and the simplex setting made is permitted in view of the second setting and the simplex setting made, and 

(c) printing with the first setting and the duplex setting made is permitted in view of the first setting and the duplex setting made, the other setting made prohibits at least one of the following: 


printing (a), printing (b), or printing (c).  

Claim 8.

The control apparatus according to claim 7, wherein the other setting made is a setting of a sheet size.

Claim 9.

The control apparatus according to claim 1, wherein the control unit is configured to perform further operations including: 


determining whether the second setting and the duplex setting are made, and 
prohibiting printing based on a determination that the second setting and the duplex setting are both made, and not prohibiting printing based on a determination that the second setting and the duplex setting are not both made.  

Claim 10.

The control apparatus according to claim 1, wherein the printing apparatus includes an intermediate transfer body configured to have an image developed by the developing unit transferred, and a fixing unit configured to fix the image on the intermediate transfer body to a sheet.

Claim 11.
  
The control apparatus according to claim 1, wherein the peripheral speed of the developing unit set by the second setting is the same as the peripheral speed of the developing unit set by the first setting, and the peripheral speed of the photosensitive drum set by the second setting is slower than the peripheral speed of the photosensitive drum set by the first setting.  


Claim 12.

A control apparatus for controlling a printing apparatus, the control apparatus comprising: a control unit configured to perform operations including: 

(i) permitting printing with a first setting and a simplex setting made, 

(ii) permitting printing with a second setting and the simplex setting made, 

(iii) permitting printing with the first setting and a duplex setting made, and 

(iv) prohibiting printing with the second setting and the duplex setting made, wherein the second setting is a setting to cause density of a print image to be increased over density to be set by the first setting for the print image.  









Claim 13.

The control apparatus according to claim 12, wherein the control apparatus is a controller for controlling the printing apparatus. 

Claim 14.
 
The control apparatus according to claim 12, wherein the printing apparatus is a printer. 



Claim 15.
 
The control apparatus according to claim 12, wherein the printing apparatus includes a fixing unit configured to fix an image developed by a developing unit of the printing apparatus to a sheet. 

Claim 16.
 
16. The control apparatus according to claim 12, wherein the control apparatus includes a processor.  


Claim 17.

17. The control apparatus according to claim 12, wherein prohibiting printing includes cancelling printing, and permitting printing includes not cancelling printing.  


Claim 18.

The control apparatus according to claim 12, wherein, in a case where another setting is made under circumstances where 

(a) printing with the first setting and the simplex setting made is permitted in view of the first setting and the simplex setting made, 

(b) printing with the second setting and the simplex setting made is permitted in view of the second setting and the simplex setting made, and 

(c) printing with the first setting and the duplex setting made is permitted in view of the first setting and the duplex setting made, the other setting made prohibits at least one of the following: 


printing (a), printing (b), or printing (c).  

Claim 19.

The control apparatus according to claim 18, wherein the other setting made is a setting of a sheet size.  

Claim 20.

The control apparatus according to claim 12, wherein the control unit is configured to perform further operations including: 
determining whether the second setting and the duplex setting are made, and prohibiting printing based on a determination that the second setting and the duplex setting are both made, and not prohibiting printing based on a determination that the second setting and the duplex setting are not both made. 

Claim 21.
 

The control apparatus according to claim 12, wherein the print image is an image to be fixed by the printing apparatus on a sheet.  



Claim 22.

The control apparatus according to claim 21, wherein the printing apparatus includes (a) an exposure unit configured to expose a photosensitive drum, and (b) a developing unit configured to develop an electrostatic latent image formed by the exposure unit by using a developer on the developing unit.  



Claim 23.

The control apparatus according to claim 22, wherein, to cause the density of the print image to be increased over the density to be set by the first setting for the print image, the second setting increases a peripheral speed of the developing unit relative to a peripheral speed of the photosensitive drum.  


Claim 24.

The control apparatus according to claim 22, wherein the printing apparatus includes an intermediate transfer body configured to have an image developed by the developing unit transferred, and a fixing unit configured to fix the image on the 

intermediate transfer body to a sheet.  

Claim 25.

The control apparatus according to claim 22, wherein the peripheral speed of the developing unit set by the second setting is the same as the peripheral speed of the developing unit set by the first setting, and the peripheral speed of the photosensitive drum set by the second setting is slower than the peripheral speed of the photosensitive drum set by the first setting.

Claim 1:
 A control apparatus for controlling a printing apparatus including 
(a) an exposure unit configured to expose a photosensitive drum, and 
(b) a developing unit configured to develop an electrostatic latent image formed by the exposure unit by using a developer on the developing unit, the control apparatus comprising:
 a control unit configured to perform operations including: 
(i) printing with a first setting and a second setting made, 
(ii) permitting printing with a third setting and the second setting made, 
(iii) permitting printing with the first setting and a fourth setting made, and 
(iv) prohibiting printing with the third setting and the fourth setting made, 
wherein the third setting is a setting for setting a peripheral speed of the developing unit relative to a peripheral speed of the photosensitive drum that is faster than the peripheral speed of the developing unit relative to the peripheral speed of the photosensitive drum to be set by the first setting, and wherein the fourth setting is a setting for using a sheet having a thickness that is thinner than a thickness of a sheet to be used by the second setting.
Claim 2:
The control apparatus according to claim 1, wherein the control apparatus is a controller for controlling the printing apparatus.
Claim 4.
The control apparatus according to claim 1, wherein the printing apparatus is a printer.
Claim 5.
The control apparatus according to claim 1, wherein the printing apparatus includes a fixing unit configured to fix an image developed by the developing unit to a sheet.
Claim 9.
The control apparatus according to claim 1, wherein the control apparatus includes a processor.
Claim 11.
The control apparatus according to claim 1, wherein prohibiting printing includes cancelling printing, and permitting printing includes not cancelling printing.
Claim 12.
The control apparatus according to claim 1, wherein, in a case where another setting is made under circumstances where 
(a) printing with the first setting and the second setting made is permitted in view of the first setting and the second setting, 
(b) printing with the third setting and the second setting made is permitted in view of the third setting and the second setting, and 

(c) printing with the first setting and the fourth setting made is permitted in view of the first setting and the fourth setting, the made other setting prohibits at least one of the following: 
printing (a), printing (b), or printing (c).
Claim 13. 
The control apparatus according to claim 12, wherein the other setting is a setting of a sheet size.
Claim 16. 
The control apparatus according to claim 1, wherein the control unit is configured to perform further operations including: 
determining whether the third setting and the fourth setting are made, and 
prohibiting printing based on a determination that the third setting and the fourth setting are both made, and not prohibiting printing based on a determination that the third setting and the fourth setting are not both made.
Claim 6. 
The control apparatus according to claim 1, wherein the printing apparatus includes an intermediate transfer body configured to have an image developed by the developing unit transferred, and a fixing unit configured to fix the image on the intermediate transfer body to a sheet.
Claim 15. 
The control apparatus according to claim 1, wherein the peripheral speed of the developing unit set by the third setting is the same as the peripheral speed of the developing unit set by the first setting, and the peripheral speed of the photosensitive drum set by the third setting is slower the peripheral speed of the photosensitive drum set by the first setting.

Claim 17.
A control apparatus for controlling a printing apparatus, the control apparatus comprising: a control unit configured to perform operations including: 
(i) permitting printing with a first setting and a second setting made, 
(ii) permitting printing with a third setting and the second setting made, 
(iii) permitting printing with the first setting and a fourth setting made, and 
(iv) prohibiting printing with the third setting and the fourth setting made, wherein the third setting is a setting for causing density of a print image to be increased over density to be set by the first setting for a print image, 
and wherein the fourth setting is a setting for using a sheet having a thickness that is thinner than a thickness of a sheet to be used by the second setting.

Claim 18. 
The control apparatus according to claim 17, wherein the control apparatus is a controller for controlling the printing apparatus.
Claim 20. 
The control apparatus according to claim 17, wherein the printing apparatus is a printer.

Claim 21. 
The control apparatus according to claim 17, wherein the printing apparatus includes a fixing unit configured to fix an image developed by a developing unit of the printing apparatus to a sheet.
Claim 24. 
The control apparatus according to claim 17, wherein the control apparatus includes a processor.

Claim 26. 
The control apparatus according to claim 17, wherein prohibiting printing includes cancelling printing, and permitting printing includes not cancelling printing.

Claim 27. 
The control apparatus according to claim 17, wherein, in a case where another setting is made under circumstances where 
(a) printing with the first setting and the second setting made is permitted in view of the first setting and the second setting, 
(b) printing with the third setting and the second setting made is permitted in view of the third setting and the second setting, and 

(c) printing with the first setting and the fourth setting made is permitted in view of the first setting and the fourth setting, the made other setting prohibits at least one of the following: 
printing (a), printing (b), or printing (c).
Claim 28. 
The control apparatus according to claim 27, wherein the other setting is a setting of a sheet size.
Claim 30. 
The control apparatus according to claim 17, wherein the control unit is configured to perform further operations including: determining whether the third setting and the fourth setting are made, and prohibiting printing based on a determination that the third setting and the fourth setting are both made, and not prohibiting printing based on a determination that the third setting and the fourth setting are not both made.

Claim 31. 
The control apparatus according to claim 17, wherein a print image is an image to be fixed by the printing apparatus on a sheet.

Claim 32. 
The control apparatus according to claim 31, wherein the printing apparatus includes (a) an exposure unit configured to expose a photosensitive drum, and (b) a developing unit configured to develop an electrostatic latent image formed by the exposure unit by using a developer on the developing unit.

Claim 33. 
The control apparatus according to claim 32, wherein, to cause the density of a print image to be increased over the density to be set by the first setting for a print image, the third setting increases a peripheral speed of the developing unit relative to a peripheral speed of the photosensitive drum.

Claim 34. 
The control apparatus according to claim 32, wherein the printing apparatus includes an intermediate transfer body configured to have an image developed by the developing unit transferred, and a fixing unit configured to fix the image on the intermediate transfer body to a sheet.
Claim 35. 
The control apparatus according to claim 32, wherein the peripheral speed of the developing unit set by the third setting is the same as the peripheral speed of the developing unit set by the first setting, and the peripheral speed of the photosensitive drum set by the third setting is slower the peripheral speed of the photosensitive drum set by the first setting.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675